DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DISPOSITION OF CLAIMS
Claims 1-5 are pending in the instant application.  No claims have been cancelled. No claims have been added. Claim 1 has been amended.  The rejection of the pending claims is hereby made final.

Response to Remarks
101
Examiner finds Applicant’s amendments and remarks unpersuasive. Applicant asserts that the claimed invention, which is directed to matching lost and found items at different establishment locations and the transfer of found items to the different establishment locations of an entity to encompass more than “method of organizing human activity” and therefore that the language of the pending claims is therefore patent eligible subject matter.  The examiner respectfully disagrees.  The examiner submits that the language of the pending claims do not require nor are any specific computing devices necessitated by the language of the pending claims in order to perform the methods as recited.  The  examiner submits that even the newly added claim 
Receiv[ing] a selection of at least one of the plurality of found items;
Determin[ing] a shipment method to transfer the selected at least one of the plurality of found items if it is determined that the found item location for the matched found time does not match the destination location of the matched lost item; and
Updat[ing] a status indicator associated with the matched found item after matched found item is transferred”) fail to add any language that is sufficient to overcome the pending rejection in view of 35 USC 101.  Looking  at the combination of the elements as recited in the pending claims, the examiner submits that the pending claims also fail to show an inventive concept, unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception were individually conventional but taken together provided an inventive concept because they improved a technical field, the pending claims do not invoke any of the considerations that courts have identified as providing significantly more than the exception.  The combination of the elements is no more than the sum of their parts, and provides nothing more than mere automation of a lost and found that were in years past performed manually by users with a telephone and a standard notebook.  Mere automation of an economic business practice does not provide significantly more.  For the aforementioned reasoning, the claims are found to be ineligible, and the rejection of the pending claims in view of 35 USC 101 is hereby maintained and made final.

103
Due to Applicant’s arguments and amendments the previous office action is now moot and the claims have been given further searching and consideration. Consequently, please find a new rejection below addressing the amended claims. 



Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-5 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claim(s) 1-5 are directed to methods and systems for locating and efficiently transferring found items between different locations within the same establishment (see at least paragraph [0004] and at least claim 1 of the pending application), which is considered an abstract idea.  The claim(s), when examined on a limitation-by-limitation basis and in ordered combination, do not include inventive concept.
Abstract Idea Analysis
Exemplary claim 1 recites the following abstract concepts that are considered to be at least a part of the abstract idea: 
Limitation 1 – receiving and storing a lost item report in a database;
Limitation 2 – determining if a lost item description matches a found item description;
Limitation 3 – determining if a found item location in the found item report matches a destination location in the lost item report; and
Limitation 4 – facilitating transfer of the found item to the destination location.
Limitation 5 -- Present[ing] a listing of at least one of the plurality of found items on a user interface displayed on a display associated with the entity

Limitation 4 -- Determin[ing] a shipment method to transfer the selected at least one of the plurality of found items
Limitation 4-- Updat[ing] a status indicator associated with the matched found item after matched found item is transferred
	Here, the examiner has found that the claims are not directed to “an improvement to computer technology," 
	collecting, displaying, and manipulating data was found to be a certain method of organizing human activity; creating an index and using that index to search for and retrieve data, was found to be a method of organizing human activity; collecting information, analyzing the information, and displaying certain results, was found to be a certain method of organizing human activity; collecting and comparing known information, was found to be an idea of itself; and data recognition and storage, where this was found to be an idea of itself.  The examiner submits that the claimed invention discloses collecting, storing, displaying, and manipulation of data and display of results, which was found to be an abstract idea.
	
 	As indicated above, the examiner finds the abstract idea to include at least the judicial descriptor(s) of: certain methods of organizing human activity and an idea of ‘itself’.  

Significantly More Analysis
 	In applying step two of the Alice analysis, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).  The examiner looks to see whether there are any “additional features” in the claims that constitute an “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  
 	As an example, the Federal Circuit has indicated that “inventive concept” could be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); But see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.”  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’).”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
	For this step, examiners have been instructed to rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, and conventional.  The courts have, for instance, recognized the following computer functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner:
performing repetitive calculations, 
receiving, processing, and storing data,
electronically scanning or extracting data from a physical document, 
electronic recordkeeping, 
automating mental tasks, and
receiving or transmitting data over a network, e.g., using the Internet to gather data.
See July 2015 Update: Subject Matter Eligibility.  The examiner refers to the following exemplary generically-recited computer elements and their associated functions, which are considered to be routine, conventional, and well-understood:

Generic Computer Element 1 – a database configured to:
store lost item information
store found item information
Generic Computer Element 2 – a server configured to:
determine if a lost item description matches a found item description;
determine if a found item location in the found item report matches a destination location in the lost item report;
Generic Computer Element 1 – a transfer configured to:
facilitate transfer of the found item to the destination location.
	In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Loutit (US PG Publication 2014/0327518 A1) in view of McLaughlin et al (US 2014/0095274).

Regarding claim 1, the prior art discloses a system for the transfer of found items between different establishment locations associated with an entity, comprising: a lost item database storing a record for each of a plurality of lost items, wherein, for each lost item, the record having at least a lost item description, a lost item location, and a destination location (see at least paragraphs [0055] and [0057]  and claim 11 to Loutit); a found item database including a record for each of a plurality of found items, wherein, for each found item, the record having at least a found item description and a found item location (see at least paragraphs [0055] and [0057]  and claim 11 to Loutit); at least one server configured to search the found item database for a found item that matches a lost item in the lost item database, the at least one server configured to at least (i) determine if a lost item description recorded in the lost item database matches a found item description recorded in the found item database as a matched found item and a matched lost item, and (ii) determine if a found item location for the matched found item matches a destination location for the matched lost item see at least paragraph [0058] to Loutit “web server 28 or API server 30”); and a transfer manager configured to manage transfer of  (see at least paragraph [0063] item finder engine 32 to Loutit). 
	Loutit does not appear to explicitly disclose wherein the different establishment locations are associated with an entity  and further present[ing] a listing of at least one of the plurality of found items on a user interface displayed on a display associated with the entity;
Receiv[ing] a selection of at least one of the plurality of found items;
Determin[ing] a shipment method to transfer the selected at least one of the plurality of found items if it is determined that the found item location for the matched found time does not match the destination location of the matched lost item; and
Updat[ing] a status indicator associated with the matched found item after matched found item is transferred.  
However, McLaughlin et al discloses a system and method comprising a lost and found item database to facilitate recovery of lost items, wherein the system may be configured to communicate with a recovery server associated with the lost and found associated with a plurality of locations associated with an establishment (see at least paragraph [0034]), wherein the items may be selected and shipped back to a user where a plurality of shipping options are considered (see at least paragraph [0044]) and further wherein there is a status indicator provided to inform a user when an item is shipped (see at least paragraph [0104])
The examiner submits that designating a lost and a found location within a venue is within the scope of the invention as disclosed by the prior art, and such a modification to the disclosed invention to include the teachings of the applied prior art reference McLaughlin et al would have been obvious to try, because lost and found locations within large public venues such as malls, airports, movie theaters, airports, hotels, and stadiums was commonplace within the state of the art at the time of filing, and such a modification would have been obvious to try. The examiner submits that the aforementioned combination is therefore found to be obvious to try.
Regarding claim 2, the prior art discloses a system as recited in claim 1, wherein after the matched found item has been successfully transferred to the destination location, the at least one server is configured to at least updated the found item database to reflect the current location of the matched found item as being at the destination location (see at least paragraph [0063] item finder engine 32 to Loutit). Regarding claim 3, the prior art discloses a system as recited in claim 2, wherein the found item location and the found item location are different establishment locations associated with a single entity (see at least paragraph [0081] to Loutit, wherein the user pins their current location… [and wherein] lost items may be reported in association with the pin location). Regarding claim 4, the prior art discloses a system as recited in claim 3, wherein the at least one server is configured to transmit an establishment transfer notification to the establishment at the destination location, the establishment transfer notification informing the establishment at the destination location of the transfer of the matched found item to the destination location (see at least steps 54 and 56 of Figure 2, to Loutit). Regarding claim 5, the prior art discloses a system as recited in claim 5, wherein the at least one server is configured to transmit a user transfer notification to a user associated with the matched lost item, the user (see at least steps 54 and 56 of Figure 2, to Loutit).




	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687